Citation Nr: 1703300	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  05-26 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include residuals of prurigo nodularis, on a direct-incurrence basis.

2.  Entitlement to an effective date earlier than August 11, 2004 for the award of service connection for residuals of prurigo nodularis.

3.  Entitlement to a compensable initial rating for residuals of prurigo nodularis.

4.  Entitlement to a compensable initial rating for residual scars of the left and right upper extremities.

5.  Entitlement to an effective date earlier than August 11, 2004, for the award of service connection for residual scars of the left and right upper extremities.

 (The issue of entitlement to a compensable initial evaluation for hypertension is the subject of a separate decision of the Board of Veterans' Appeals (Board).)



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to September 1971.

These matters are before the Board on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The May 2013 rating decision granted secondary service connection for residuals of prurigo nodularis as aggravated by service-connected posttraumatic stress disorder, and assigned a noncompensable initial rating, effective from August 11, 2004, with offset for the baseline level of severity prior to aggravation.  In response, the Veteran appealed the May 2013 decision.  A January 2014 statement of the case (SOC) continued the noncompensable initial rating and the Veteran timely filed a substantive appeal.  In July 2014, in part, the Board remanded the Veteran's case and requested that the AOJ issue a SOC as to the issues of entitlement to service connection for skin disability, to include residuals of prurigo nodularis, on a direct-incurrence basis and entitlement to an effective date earlier than August 11, 2004 for the award of service connection for residuals of prurigo nodularis.  The AOJ issued a SOC for the aforementioned issues in July 2015 and the Veteran timely filed a substantive appeal in August 2015.  Therefore, the issues are on appeal as shown on the title page of this Remand.  

In addition, a July 2015 rating decision granted entitlement to service connection for residual scars of the left and right upper extremities due to service-connected prurigo nodularis and assigned a noncompensable initial rating with an effective date of August 11, 2004.  A timely notice of disagreement was received by VA in July 2016 concerning the initial rating assignment and effective date assignment.  38 C.F.R. § 20.201 (2016).  The appellate process has been triggered and the issues are listed on the title page of this Remand.  

The Board notes a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran meets the schedular requirements for TDIU, the Veteran has never asserted that he was unemployed due to his skin and/or scar disabilities, the issues on appeal.  An April 2013 VA examiner stated the Veteran's skin condition had not impacted his ability to work.  An August 2014 VA examiner also stated that the Veteran's skin conditions did not impact his ability to work.  Therefore, the Board finds that a claim for a TDIU has not been raised by the Veteran or reasonably raised by the record.  

The Veteran appointed the Veterans of Foreign Wars of the United States (VFW) as his representative in April 2002.  In September 2013, he appointed a private attorney as his representative limited solely to the skin issue which is the subject of this Board action.  As such, the September 2013 appointment of limited representation did not serve to revoke the previously existing representation by VFW as to all other matters.  Hence, the hypertension issue is the subject of a separate decision of the Board, as indicated on the title page of this Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, a July 2015 rating decision granted entitlement to service connection for residual scars of the left and right upper extremities due to service-connected prurigo nodularis and assigned a noncompensable initial rating with an effective date of August 11, 2004.  A timely notice of disagreement was received by VA in July 2016 concerning the assigned initial rating and the assigned effective date of August 11, 2004 for the award of service connection.  A SOC has not been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand the issues for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The July 2015 SOC, which considered the issues of entitlement to an effective date earlier than August 11, 2004 for service-connected residuals of prurigo nodularis and entitlement to direct-incurrence service connection for residuals of prurigo nodularis, noted review of VA medical treatment records dated from January 23, 2004 to September 26, 2014.  The most recent VA medical treatment records are dated in April 2013 and it appears that the AOJ last requested records in July 2014.  Accordingly, the records reviewed by the AOJ in the July 2015 SOC must be obtained.  

In addition, in July 2014, the Board remanded the Veteran's claim for service connection for a skin disability, to include residuals of prurigo nodularis, on a direct-incurrence basis, in part, to obtain a VA examination and opinion.  The Board requested that the VA examiner provide an opinion as to whether it was "at least as likely as not" that any current skin disability diagnosed during, or proximate to, the current appeal period, to include residuals of prurigo nodularis, was etiologically related to active service, to include a reported bug bite and environmental conditions in Vietnam.  

The Veteran was provided a VA medical examination in August 2014.  The VA examiner appears to have provided the medical opinion and signed the examination report in September 2014.  The VA examiner indicated that the rashes described prior to the formal diagnosis of prurigo nodularis were in fact early or resolving prurigo nodularis.  Regarding porphyria cutanea tarda (PCT), the VA examiner noted that it can mimic prurigo nodularis but can only be formally diagnosed with blood and urine testing when lesions are active.  Until the August 2014 VA examination, the examiner stated that this had never been accomplished.  The examiner noted that in September 2014, a 24 hour urine collection for porphyrins fract quant as well as serum plasma for porphyrins were collected and sent for analysis.  Both tests were negative for any evidence of porphyrins and the liver function tests were completely normal as well.  The examiner stated that the Veteran "does not nor ever did have PCT."  It was noted that cutis marmorata was characterized by symmetric reticular mottling of the skin of the extremities.  It was caused by a vascular response to cold and usually resolved with warming and no treatment was required.  The VA examiner opined that it was "less likely as not" that any current skin disability diagnosed during or proximate to, the current appeal period, to include residuals of prurigo nodularis, was etiologically related to service, to include a reported bug bite and environmental conditions in Vietnam.  The examiner stated that there were "no reports" in the medical literature that link prurigo nodularis to bug bites or various environmental conditions one would see in Vietnam.  The examiner also noted that prurigo nodularis was a chronic skin disorder and the incidence and prevalence was not known.  

The Veteran's attorney claims that the VA examiner's opinion was inadequate.  The Board agrees.  In this respect, the VA examiner provided a negative nexus opinion regarding the relationship of the Veteran's skin disability to active service, but did not address the Veteran's reports of experiencing a chronic skin condition since active service.  A new VA medical examination and opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As an award of service connection for prurigo nodularis on a direct-incurrence basis would impact the issue of entitlement to an effective date earlier than August 11, 2004 for the award of service connection for residuals of prurigo nodularis, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The Board must therefore defer adjudication of the issue of entitlement to an earlier effective date for residuals of prurigo nodularis.

Finally, concerning the Veteran's claim for a compensable initial rating for residuals of prurigo nodularis, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As the Veteran's attorney has asserted that the Veteran warrants a higher rating for his service-connected residuals of prurigo nodularis, in part, on the basis of using a cream for his condition and the Veteran's residuals of prurigo nodularis are rated under 38 C.F.R. § 4.118, Diagnostic Code 7806, the Board will stay action on this matter in accordance with the Court's stay.  See VA Form 9, dated in August 2015.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the July 2015 rating decision concerning the issues of entitlement to an initial compensable rating for residual scars of the left and right upper extremities and entitlement to an effective date earlier than August 11, 2004, for the award of service connection for residual scars of the left and right upper extremities.  Notify the Veteran that to vest the Board with jurisdiction over the issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).  If the Veteran perfects an appeal, return the case to the Board for appellate review.

2.  Request updated VA medical treatment records from July 2014 to the present.  

3.  Request an addendum opinion from the August 2014 VA examiner, or if the examiner is unavailable, another suitably qualified examiner, to determine the nature and etiology of all skin disabilities demonstrated/diagnosed proximate to, or during, the appeal period.  The claims folder must be provided to the examiner in conjunction with the examination.  If the examiner determines that an examination, to include blood and urine testing, is required to determine whether the Veteran has a diagnosis of porphyria cutanea tarda, such must be completed.  

*The VA examiner must again reconcile the April 2013 VA examination report finding that there was no evidence of porphyria cutanea tarda with the February 2011 examination report which indicated urine and blood studies were necessary to rule out such a diagnosis.  The VA examiner should address the August 2003 VA examination which provided a diagnosis porphyria cutanea tarda.  The examiner must address the argument that the urine testing completed in September 2014 was premature as the Veteran's skin condition was asymptomatic at the time.  

*The VA examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current skin disability diagnosed during, or proximate to, the current appeal period, to include residuals of prurigo nodularis, is etiologically related to service, to include a reported bug bite, environmental conditions, and exposure to herbicides in Vietnam.

The examiner must provide a complete rationale for all opinions expressed.  The examiner is asked to address the Veteran's reports of chronic skin symptoms since active service.  

4.  After completing the above development and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




